Exhibit 10.20.3

SECOND AMENDMENT TO

2006 NONQUALIFIED DEFERRED COMPENSATION PLAN

OF OLD DOMINION FREIGHT LINE, INC.

This Second Amendment to the 2006 Nonqualified Deferred Compensation Plan of Old
Dominion Freight Line, Inc. (the “Second Amendment”) is made and entered into
with an effective date of November 10, 2011. Defined terms used in the 2006
Nonqualified Deferred Compensation Plan of Old Dominion Freight Line, Inc.,
effective January 1, 2006 and as restated and effective January 1, 2009 (as
amended and restated, the “Plan”) shall have the same meaning therein as herein.

RECITALS

Old Dominion Freight Line, Inc. (the “Employer”) has established the Plan; and

The Employer wishes to amend the Plan pursuant to Section 11 thereof to add a
new Section 2.33, amend Section 4.9, and add a new Section 4.12 to the Plan; and

The Employer wishes to evidence these changes by this Second Amendment.

NOW, THEREFORE, the Plan is hereby amended by this Second Amendment as follows:

1. There is hereby added a new Section 2.33 as follows:

“2.33 “Six Month Delay Date” shall mean the date that is six (6) months after a
Specified Employee’s Separation from Service.”

2. Section 4.9 is amended to read as follows:

“4.9 Payment to Specified Employees: Notwithstanding anything to the contrary in
the Plan or in a Participant or Employer payment election, the Plan may not make
payment based on Separation from Service earlier than six (6) months following
Separation from Service (or if earlier, upon the Participant’s death) to a
Participant who, on the date of Separation from Service is a Specified Employee,
except as permitted under this Section 4.9. This limitation applies regardless
of the Participant’s status as a Specified Employee as long as the Participant
was a Specified Employee on the date of his or her Separation from Service. Any
payments that would be payable to the Participant as installment payments shall
be paid in accordance with Section 4.12. This Section 4.9 does not apply to
payments made on account of a domestic relations order, payments made because of
a conflict of interest, or payment of employment taxes, all as described in
Treas. Reg. §1.409A-3(i)(2)(i).”

3. There is hereby added a new Section 4.12 as follows:



--------------------------------------------------------------------------------

“4.12 Participant and Specified Employee Installment Payments: At all times with
respect to an amount deferred, the right to a series of installment payments is
to be treated as a right to a series of separate payments over one or more
predetermined periods. A series of installment payments means, with respect to
each predetermined period, an entitlement to the payment of a series of
substantially equal periodic amounts to be paid over a predetermined period of
years, except to the extent that any increase (or decrease) in the amount
reflects reasonable earnings (or losses) through the date the amount is paid.
For this purpose, a series of installment payments over a predetermined period
and a series of installment payments over a shorter or longer period, or a
series of installment payments over the same predetermined period but with a
different commencement date, are different times and forms of payment. A change
in the predetermined period or the commencement date is a change in time and
form of payment. An installment payment does not fail to be an installment
solely because this Plan provides for an immediate payment of all remaining
installments if the present value of the deferred amount to be paid in the
remaining installment payments falls below a predetermined amount, and the
immediate payment of such amount does not constitute an accelerated payment for
the purposes of Treas. Reg. §1.409A-3(j), provided that such feature including
the predetermined amount is established by no later than the time that the time
and form of payment is otherwise required to be established, and provided
further that any change in this feature including the predetermined amount is a
change in the time and form of payment.

With respect to Participants who are not Specified Employees, the first
installment payment shall be determined and paid no later than twenty-five
(25) days following completion of the second Adjustment Date after the date of
the Participant’s Separation from Service. The amount of each subsequent
installment payment shall be determined no later than twenty-five (25) days
following each anniversary of the second Adjustment Date after the date of the
Participant’s Separation from Service and such payment shall be made on each
anniversary of the date of the first installment payment until the expiration of
the predetermined period. This determination and payment mechanic shall continue
for the predetermined period of years chosen by the Participant until the total
amount due to the Participant has been fully paid.

With respect to Participants who are Specified Employees, no installment
payments may be made until after the Six Month Delay Date. Following completion
of the second Adjustment Date after the Six Month Delay Date, but no later than
twenty-five (25) days after the completion of the second Adjustment Date, the
first installment payment shall be determined and paid to the Specified
Employee. The amount of each subsequent installment payment shall be determined
no later than twenty-five (25) days following each anniversary of the second
Adjustment Date after the Six Month Delay Date and such payment shall be made on
each anniversary of the date of the first installment payment until the
expiration of the predetermined period. This determination and payment mechanic
shall continue for the predetermined period of years chosen by the Specified
Employee until the total amount due to the Specified Employee has been fully
paid.”

4. This Second Amendment shall be effective as of November 10, 2011.

5. Except as set forth herein, the Plan shall be unchanged and shall remain in
full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment is executed by the Employer.

 

OLD DOMINION FREIGHT LINE, INC. By:       /s/ David S. Congdon  

David S. Congdon, President and Chief

Executive Officer

 

ATTEST:     /s/ Joel B. McCarty, Jr.

Joel B. McCarty, Jr.

Senior Vice President, General Counsel and Secretary

 

(Corporate Seal)

 

3